IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


PETERS CREEK UNITED            : No. 263 WAL 2014
PRESBYTERIAN CHURCH            :
                               :
                               : Petition for Allowance of Appeal from the
           v.                  : Order of the Commonwealth Court
                               :
                               :
WASHINGTON PRESBYTERY OF       :
PENNSYLVANIA AND REVEREND L.   :
RUS HOWARD AND ROBERT J. ELMES :
                               :
                               :
                               :
PETITION OF : PETERS CREEK     :
UNITED PRESBYTERIAN CHURCH AND :
REVEREND L. RUS HOWARD AND     :
ROBERT J. ELMES                :


RICHARD L. ST. CLAIR, MARY G. ST.    : No. 264 WAL 2014
CLAIR, HARRY R. BROBERG, ONA D.      :
BROBERG, JANET DEGRANGE,             :
RONALD A. DEGRANGE, JOHN M.          : Petition for Allowance of Appeal from the
MCMURRAY, CLAIRE V. AGARWAL,         : Order of the Commonwealth Court
MARIAN H. JOCHEM, RAMAKRISHNA        :
AGARWAL, CLARK L. GABLE, SUE         :
SMITH, CAROL GABLE, AUDREY           :
VANDERAAR, WILLIAM D. HARMON,        :
JUDY MAYER, GEORGE E. MAYER,         :
PH.D., JAN FICKTER, BETTY N.         :
MONAGHAN, EDWARD L. MILLER,          :
RUTH LEWIS, JAMES L. SIMPSON,        :
KEVIN L. SCRIVO, ARDETH D.           :
SIMPSON, WILLIAM B. PHILIPS,         :
CHRISTINE SCRIVO, VICKIE PHILIPS,    :
W. BENNETT LEWIS, JILL A. BROWER,    :
LOUISE H. CARMICHAEL, MARY ANNE      :
HARMON, J.W. CARMICHAEL,             :
JACKSON BROWER, JAMES P. LESLIE,     :
JR., ROSE MARIE LESLIE, REBECCA      :
HARMON SCHRIEBER, WILLIAM            :
SHADES, KEITH C. SHADER, CATHY       :
SHADER, ALBERT C. BROBERG,              :
KAREN C. BROBERG, TOGETHER              :
CONSTITUTING THE "TRUE CHURCH"          :
OF PETERS CREEK UNITED                  :
PRESBYTERIAN CHURCH, AND ON             :
BEHALF OF ALL OTHER MEMBERS OF          :
THE CONGREGATION,                       :
                                        :
                   Respondents          :
                                        :
                                        :
            v.                          :
                                        :
                                        :
PETERS CREEK UNITED                     :
PRESBYTERIAN CHURCH,                    :
                                        :
                   Petitioner           :


                                     ORDER


PER CURIAM

      AND NOW, this 29th day of October, 2014, the Petition for Allowance of Appeal

and Motion for Leave to File Answer Nunc Pro Tunc are DENIED.




                            [263 and 264 WAL 2014] - 2